Citation Nr: 1112091	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Reno, Nevada, granting entitlement to service connection for PTSD and assigning a 30 percent disability evaluation.  This claim was previously remanded by the Board in January 2010 for additional evidentiary development.  

The issue of entitlement to a total disability evaluation based on individual unemployability due service connected disabilities has been raised by the evidence of record.  However, this matter is not before the Board because it has not been prepared, adjudicated or certified to the Board for appellate review.  Accordingly, this matter is referred to the RO for approproiate action.  


FINDING OF FACT

PTSD manifests occupational and social impairment with reduced reliability and productivity, but is not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Additionally, the Board finds there has been substantial compliance with its January 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The record indicates that the Veteran was scheduled for a medical examination and that he attended this examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

Scores ranging from 20 to 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Facts and Analysis

The Veteran contends that he is entitled to an initial disability evaluation in excess of 30 percent for his service-connected PTSD.  Affording the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to an initial disability evaluation of 50 percent.  As such, the claim is granted.  

For historical purposes, the Veteran was originally granted service connection for PTSD in a February 2007 rating decision.  A 30 percent disability evaluation was assigned, effective as of November 17, 2005.  In April 2007, VA received a timely notice of disagreement from the Veteran regarding his assigned rating.  The Veteran subsequently appealed this rating to the Board in January 2008.  

The record contains a VA psychiatric assessment from December 2005.  It was noted that the Veteran had difficulty sleeping since his service in Vietnam and that he suffered from nightmares, flashbacks and daydreams.  The Veteran denied hypervigilance, but he did endorse an exaggerated startle response.  Examination revealed the Veteran to be alert and oriented in all spheres.  Grooming was appropriate and language and speech were normal.  The Veteran's mood was depressed.  It was noted that auditory hallucinations were at baseline for the Veteran, but his thought processes and thought content were normal.  The Veteran denied any suicidal ideation.  The examiner concluded that the Veteran's insight and judgment were good and that his memory was intact.  The examiner diagnosed the Veteran with chronic PTSD and a depressive disorder not otherwise specified.  A GAF score of 30 was assigned at this time.  

The Veteran was again diagnosed with PTSD during a February 2006 psychiatric assessment.  It was noted that the Veteran suffered from sleep impairment and that he felt he did not fit in with others.  He also reported being easily distracted and watchful around others.  The Veteran also reported being quick to anger as evidenced by his road rage.  A GAF score of 35 was assigned at this time.  

The Veteran was seen for VA outpatient psychiatric treatment in December 2006.  The Veteran reported being very pleased with his current medications.  His mood was stable and he did not have suicidal ideations.  Examination revealed the Veteran to be neatly dressed and groomed with normal speech.  He was found to be alert and oriented with no psychotic symptoms.  His mood was described as euthymic and his affect as appropriate.  

The Veteran was subsequently afforded a VA psychiatric examination in January 2007.  The Veteran described his current symptoms as anxiety, anger, trouble sleeping, nightmares, and a tightness in his chest when thinking about Vietnam.  He was noted to be neatly and cleanly dressed with good hygiene and grooming at the time of examination.  Examination revealed no impairment of thought process or communication.  The Veteran also denied delusions or hallucinations.  His mood was noted to be appropriate to thought content and there was no inappropriate behavior during the examination.  The Veteran denied homicidal thoughts, but indicated that he had thought of suicide in the past.  He was found to be fully oriented to person, place, time and situation.  His long-term memory was good but the Veteran reported some problems with his short-term memory.  The Veteran had no history of obsessive or ritualistic behavior and he denied panic attacks.  The Veteran described his mood as depressed and reported difficulty with sleeping.  There were no signs of psychosis upon examination.  Finally, the Veteran's insight and judgment were found to be good.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 40.  It was noted that the Veteran had fair to poor psychosocial functioning, but he did get out and do a few things.  However, it was noted that he often did them alone or with his wife.  

VA outpatient treatment records demonstrate that the Veteran continued to seek treatment for his PTSD.  According to an April 2007 record, it was noted that the Veteran had completed a 32 week PTSD program which was found to be very beneficial.  In August 2008, the Veteran was seen complaining that he was not doing as well as he had been.  The Veteran reported intrusive thoughts about Vietnam, racing thoughts at night, nightmares several times per week, flashbacks and mood swings.  The examiner concluded that the Veteran was neatly groomed with spontaneous, relevant and coherent speech.  His mood was found to be depressed but his affect was appropriate.  There were no psychotic symptoms found.  

The Veteran was afforded an additional VA psychiatric examination in September 2008.  The Veteran reported having trouble sleeping with nightmares.  He also described feeling like he was out of control due to irritability.  The Veteran described his hobbies as playing golf once or twice a week, and he denied keeping up with old friends except maybe once or twice per year.  Examination revealed no impairment of thought process or communication and the Veteran denied delusions and hallucinations.  The Veteran was neatly dressed with good hygiene and grooming.  His mood was depressed and appropriate to thought content and there was no inappropriate behavior during the examination.  The Veteran was not homicidal or suicidal and he denied a history of obsessive or ritualistic behavior.  The examiner concluded that the Veteran was oriented in all spheres and his long term memory was good. The Veteran reported problems with his short term memory, however.  There was no current impulse control impairment.  Judgment and insight were deemed to be good.  

The examiner diagnosed the Veteran with PTSD, a depressive disorder, polysubstance abuse and dependence in remission and alcohol abuse and dependence in partial remission.  The Veteran's GAF score related to his PTSD was found to be 40.  The examiner concluded that the Veteran suffered from poor psychosocial functioning.  It was noted that the Veteran had not worked since September 2005 but the reasons for the Veteran's stopping work were not indicated.  

Subsequent VA outpatient treatment records demonstrate that the Veteran continued to seek treatment for his PTSD following his examination.  According to an April 2009 mental health outpatient note, the Veteran was doing fairly well.  He reported that he had his ups and downs, but he did not have severe depression or suicidal ideations.  Examination revealed the Veteran to be casually attired and appropriately groomed with normal and relevant speech.  His mood was described as euthymic and his affect as appropriate.  The Veteran was also found to be alert and oriented with no psychotic symptoms.  

The Veteran was most recently afforded a VA examination for his PTSD in April 2010.  The Veteran reported sleep disturbances with sporadic sleep and nightly nightmares.  The Veteran also reported fatigue during the daytime with heightened anxiety when he went to doctor's appointment or drove his car.  He also described tightness in his chest with a general feeling of fear.  The Veteran also felt that his anger was worsening with several instances of road rage per week.  The Veteran reported having a good relationship with his wife, but he noted that when he experienced agitation and anger their relationship suffered.  He also noted having three children with whom he had a fair relationship.  However, he was estranged from one of his children following a disagreement.  It was also noted that the Veteran played golf and went bowling with friends and that he enjoyed their company.  The Veteran also denied any current problems with homicidal or suicidal ideation or plan.  

The examiner concluded that the Veteran's current psychosocial functional status appeared to be deteriorating due to sleep disturbance, nightmares, and heightened anger episodes.  Examination revealed no impairment of thought process or communication.  There were also no delusions or hallucinations.  There was no inappropriate behavior during the examination and the Veteran was found to be oriented to person, place and time.  The Veteran had no problems maintaining personal hygiene or other basic activities of daily living.  There were no obsessive or ritualistic behaviors, but the Veteran's impulse control was noted to be poor due to his road rage.  The Veteran's short and long-term memory was found to be normal.  The Veteran also reported feeling hypervigilant, anxious and cautious when out in public, although he denied full blown panic attacks.  He also described significant levels of depression and anxiety with very little patience with others.  The Veteran felt that he could not sustain employment at this time due to his mental condition.  

The examiner diagnosed the Veteran with PTSD with no other psychiatric conditions.  A GAF score of 50 was assigned at this time.  The examiner concluded that the Veteran's PTSD signs and symptoms resulted in deficiencies in most areas, including work, family relations, judgment, thinking and mood.  The relevant symptoms were noted to be sleep disturbance, nightmares, fatigue, social anxiety, hypervigilance, road rage, and no current employment.  

The record also contains a statement dated May 2006 from the Veteran's wife.  She indicated that the Veteran was quick to anger and that he was a loner.  She also noted that the Veteran would become uncomfortable and edgy around crowds.  She also described the Veteran's frequent nightmares and indicated that he became very uncomfortable around individuals of Asian descent.  

The above evidence demonstrates that the Veteran is entitled to an initial disability evaluation of 50 percent for his PTSD.  As already noted, A 50 percent rating is warranted if PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

According to the December 2005 VA examination, the Veteran had a GAF score of 30, which is illustrative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment.  It is not entirely clear what factors the examiner relied on when assigning this score, but regardless, it does demonstrate that the examiner was of the opinion that the Veteran's disability resulted in significant impairment.  The Veteran also reported impaired short-term memory upon examination in January 2007 and September 2008.  A GAF score of 40 was assigned in January 2007 and September 2008, which is illustrative of major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  This examiner and the September 2008 examiner concluded that the Veteran had poor social functioning.  The September 2008 VA examiner also concluded that the Veteran suffered from a depressed mood with irritability.  Finally, in April 2010, the Veteran was found to have significant levels of depression and anxiety.  Therefore, the symptomatology demonstrates that the Veteran's PTSD is more appropriately rated as 50 percent disabling.  

However, the preponderance of the above evidence demonstrates that the Veteran is not entitled to an initial disability evaluation in excess of 50 percent.  The next-higher disability rating of 70 percent is warranted when there is evidence of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

Throughout the pendency of the claim, the Veteran has been found to be fully oriented with normal speech.  The Veteran has also denied full blown panic attacks, and there is no indication of suicidal ideation during the appeals period.  The Veteran has routinely been capable of maintaining personal appearance and hygiene as well.  There were no obsessional rituals noted during any of the Veteran's examinations either.  The Veteran also has maintained a good relationship with his wife, and according to the April 2010 VA examiner, the Veteran had a fair relationship with his children and he occasionally played golf and went bowling with friends.  This demonstrates that the Veteran does not have an inability to maintain effective relationships.  

The Board recognizes that Veteran has reported preferring to do most activities alone or with just his wife, and, that the Veteran's wife described him as a loner in her May 2006 statement.  However, this does not change the fact that the Veteran does have a good relationship with his wife and that he has maintained contact with at least some friends.  A 50 percent disability rating is meant to compensate a Veteran who has difficulty in establishing and maintaining effective social relationships, and the evidence demonstrates that this description best fits the Veteran.  

In making the above decision, the Board has also taken into consideration the GAF scores of as low as 30 assigned throughout the pendency of this claim, and, the fact that the April 2010 VA examiner concluded that the Veteran suffered from deficiencies in most areas, including work, family relations, judgment, thinking and mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.  While a GAF score of 30 is illustrative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends), the evidence of record does not support such symptomatology from the Veteran.  The Veteran's judgment has routinely been found to be good, he has denied hallucinations or delusions, he has not exhibited inappropriate behavior upon examination, and he has maintained a marriage, some friends, and social activities.  Therefore, while the Veteran's disability has been classified with a GAF score of 30, and resulting in deficiencies in areas such as family and judgment, the evidence of record contradicts such an assessment.  

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  Nonetheless, the Board is referring the Veteran's TDIU claim, so there will be additional consideration of whether his service-connected disabilities, so including his PTSD, preclude him from obtaining and maintaining substantially gainful employment.  

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, as outlined above, there is no evidence to demonstrate that the Veteran has suffered from symptomatology that would warrant a disability evaluation in excess of 50 percent at any time during the pendency of the appeal.  As such, a staged rating is not warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board concludes that the Veteran is entitled to an initial disability evaluation of 50 percent.  As such, the claim is granted.  


ORDER

Subject to the provisions governing the award of monetary benefits, an initial disability evaluation of 50 percent for PTSD is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


